Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-18 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group I, claims 1-11, directed to an apparatus for performing a chemical process; and the election of Species without traverse as follows: 
Species (A): apparatus of claim 1 further comprising a thermal assembly positioned adjacent to the vessel (claim 3);
Species (B): wherein the magnetic assembly comprises 2-24 retractable magnets (claim 5); and
Species (C): the apparatus of claim 13 further comprising deploying one or more retractable magnets into a position sufficient proximate to the plurality of magnetic beads (claim 17), in the reply filed on November 15, 2021 is acknowledged.  

The traversal is on the grounds that: (a) regarding Groups I-III Piletsky fails to disclose an apparatus comprising a magnetic assembly comprising one or more retractable magnets capable of moving between a deployed position and a retracted position (Applicant Remarks, pg. 6, fourth full paragraph).
Regarding (a), Applicant’s assertion that Piletsky fails to disclose an apparatus comprising a magnetic assembly comprising one or more retractable magnets capable of moving between a deployed position and a retracted position, is not found persuasive. As an initial matter, it is noted that the instant claims do not recite any structural feature of the magnetic assembly that allows the one or more retractable magnets to be capable of moving between a deployed position and a retracted position. Thus, the term “retractable magnet” is interpreted to refer to magnets that are retractable by any method (e.g.,  Thus, the restriction is proper.

Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 15, 2021.

Claims 2, 7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 3-6 and 8 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 2, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed March 25, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/053064, filed September 22, 2017 is a CIP of PCT/US2017/051924, filed September 15, 2017, which is a CIP of PCT/US2017/051927, filed September 15, 2017, which claims the benefit of US Provisional Patent Applications: 62/398,841; 62/399,152; 

Claim Objection/Rejections
	Claim Interpretation: the apparatus of claim 1 is interpreted to comprise (i) a vessel; and (ii) a magnetic assembly positioned adjacent to the vessel, the magnetic assembly comprising one or more retractable magnets, wherein the vessel may (or may not) comprise magnetic particles.
	The term “retractable magnet” of claim 1 is interpreted to refer to magnets that are retractable by any method (e.g., physically retractable, mechanically retractable, chemically retractable and/or electronically retractable such as by hand, using another magnet, via a hinge, motor, device, computer algorithm, etc.).
	The term “wherein the chemical process is a nucleic acid purification” in claim 8 are interpreted to refer to intended uses, wherein a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference (See; MPEP 2114 and 2115).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “sufficiently proximate” in line 5 because it is unclear what distances or locations are encompassed by the term “sufficiently proximate”, and whether the sufficiency of the distance/location of the magnets in the deployed position to the plurality of magnetic particles depends upon the structure/location of the retractable feature, size of the magnets, the type of 
Claim 1 is indefinite for the recitation of the term “magnetic particles” in line 5 because it is unclear whether the apparatus does (or does not) comprise “magnetic particles” given that the claim recites the term “capable of” in line 4, and the term “a plurality of magnetic particles disposed in the vessel” in lines 5-6, which suggests that the reference to “magnetic particles” is used to identify or reference the position of the magnetic assembly, and is not a recitation of a structural feature of the apparatus; or that the term suggests that the apparatus comprises magnetic particles and, thus, the metes and bounds of the claim cannot be determined.
	Claim 4 is indefinite for the recitation of the term “thermal pin defining a hollow portion” in lines 1-2 because it is unclear how a “thermal pin” defines a ‘hollow portion’ since Figure 6A of the instant drawings appears to suggest that a “heating pin (665)” is inserted into a hole of a “heating block (645)” such that it is unclear how a thermal pin ‘defines’ a hollow portion. Moreover, it is unclear whether the “thermal pin” recited in claim 4 is the same as (or different from) the “heating pin” recited in the instant as-filed Specification and, thus, the metes and bounds of the claim cannot be determined.
Claims 3, 5, 6 and 8 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	 Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Meunier et al. (International Patent Application WO2014083165, published June 5, 2014; and English Translation of WO2014083165).
Regarding claims 1, 3-6 and 8, Meunier et al. teach a magnetic attraction module comprising: (i) at least one permanent magnet; (ii) for each permanent magnet, a cavity associated with this magnet and located inside a pin comprising two ends, a first end of which comprises an entry hole in the cavity and a second end comprises a cavity head (interpreting the pins as thermal pins), these two ends being connected by a side wall (interpreted as the wall of a vessel); and (iii) means for moving each magnet considered along a displacement axis parallel to a direction of displacement between two positions, one of which is an interaction position, and one of which is a retracted position, wherein the module can further comprise a separation plate pieced for each magnet, so that each magnet in its retracted position is entirely on the other side of the separation plate with respect to the cavities (interpreted as retractable magnet; and thermal pins, claims 1 and 4) (pg. 3, last partial paragraph; pg. 4, first partial paragraph; and pg. 4, fourth full paragraph). Meunier et al. teach that the module according to the invention can comprise a tube plate comprising a matrix of tubes (interpreted as vessels), each tube comprising an open upper end and a closed lower tip so that the cavities are included between the magnets in their retracted position and the tube plate, and such that the lower tip of each tube points towards the cavities, the tip of each tube being in contact with at least one cavity head (interpreted as retractable magnets; and cavities defining a hollow position, claims 1 and 4) (pg. 5, fifth full paragraph). Meunier et al. teach that a method for using the module includes: (i) a mixture of ferromagnetic beads and a solution comprising molecules of interest is placed in tubes while the magnets are in their retracted position, so that the molecules of interest adhere to the ferromagnetic beads (interpreted as magnetic particles); then (ii) the solution is sucked out of the tubes while the magnets are in their interaction position; (iii) a rinsing solution is reinjected into the tubes, then optionally (iv) the rinsing solution is sucked out of the tubes while the magnets are in their interaction position; and/or (v) optionally, steps (iii) then (iv) are reiterated; (vi) an elution solution is reinjected into the tubes and the magnets are positioned in their retracted position to dilute the ferromagnetic beads in the elution solutions; and (vii) the elution solution mixed with the molecules of interest is sucked out of the tubes while the magnets are in their interaction position (interpreted as magnetic particles; magnetic beads; a deployed position; a retractable position; adjacent the vessel; and nucleic acid purification, claims 1 and 8) (pg. 6, entire page). Meunier et al. teach that module 1 comprises a cavity 3 for four tubes or tube housings; and that tubes 14 or tube housings are distributed on the plate 13 according to a regular matrix of rows and columns including that plate 13 comprises, for example, four sixteen tube 14 or housing of tubes in eight rows and twelve columns, wherein tube plate 13 is stationary relative to the outer frame 26 of module 1, and magnets 2 are movable relative to the outer frame 26, such that a robotic gripper can approach or remove magnetic field emitting elements from the PCR plate (interpreted as encompassing 2-24 retractable magnets, claims 5 and 6) (pg. 16, second and third full paragraph; pg. 18 first full paragraph; and Figure 1). Meunier et al. teach that as the temperature of the samples in the thermal cycler rises above 90oC, certain PCR plates 13 deform rapidly when they return to room temperature (interpreted as thermal elements and thermal pins configured to heat or cool; and defining a hollow portion, claims 3 and 4) (pg. 15, last partial paragraph; and pg. 16, first partial paragraph).
Meunier et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	 Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Safar et al. (US Patent No. 878311, published May 10, 2014).
Regarding claims 1, 3-6 and 8, Safar et al. teach a magnetic handling structure comprising a retractable magnet and a probe for the manipulation of magnetic particles in biological samples and handling magnetic particles in a biological sample (interpreted as retractable magnets; and a chemical process including deployed sufficiently proximate to magnetic particles, claims 1 and 8) (Abstract). Safar et al. each a retractable magnet 4 is suitable supported so that it can be moved with respect to the first container 1 and base 2 at selected times during performance of a given determination of an item of interest in a sample in the first container 1 as described, wherein the movement of the magnet 4 can effect performance of a step in the determination process thereby allowing that step to be selectively automatically performed or avoided as desired (interpreted as a magnetic assembly comprising retractable magnets adjacent a vessel, claim 1) (col 6, lines 39-45). Safar et al. teach a thermal regulation device 7 can also be provided with the base 2 for providing heating and/or cooling (interpreted as thermal pins), wherein the device 7 can be manually or automatically removably connected with the base 2, can be operated by an appropriate controller, and can utilize any suitable thermal transfer means including conduction, convection, and/or radiation (interpreted as thermal elements to heat or cool; and encompassing thermal pins, claims 3 and 4) (col 7, lines 1-8). Safar et al. teach heat transfer apparatus 16, and consolidation of the number of modules 16a within the heat transfer/detection apparatus 16 needed to process chemistry requiring different heating and cooling protocols for each assay (interpreted as heating and cooling devices; and defining a hollow portion, claims 3 and 4) (col 14, lines 66-67; and col 15, lines 4-7). Safar et al. teach in Figures 40 and 41 illustrations of alternate magnetic configurations including magnetic assemblies 87 can be combined with a large bias magnet 108 that span the container array to provide an effective magnetic field originating at opposite ends of the container 1 array; as well as, small magnets to localize particles (interpreted as vessels; retractable magnets; sufficiently proximate magnetic particles; and encompassing 2-24 magnets, claims 1, 5 and 6) (col 3, lines 54-55; col 30, lines 30-36; and Figure 41). Figures 40A, 40B and 41 are shown below:

    PNG
    media_image1.png
    284
    374
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    280
    517
    media_image2.png
    Greyscale

                           Figure 40A          Figure 40B                              Figure 41


Conclusion
Claims 1, 3-6 and 8 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639